Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 1/12/2022.
Claims 1-20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 9, and 15 recite the limitation “respective weights one or more links” which appears to be a typographical error that was intended to be --respective weights of one or more links-- (or something similar) and will be treated as such for further consideration of the merits.  Appropriate correction is required.
Claims 1, 9, and 15 recite the limitation “learner component that employs machine learning model” which appears to be a typographical error that was intended to be -- learner component that employs a machine learning model -- (or something similar) and will be treated as such for further consideration of the merits.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a system, process (method as introduced in Claim 9), and computer program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 15 recite calculating a score.  The limitations of using weighted connections/relationships in the calculations, using directed connections/relationships in the calculations, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as calculating scores based on weighted social relationships. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer/processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine learning (artificial intelligence, modelling, etc.) to generate information and/or scores.  Artificial intelligence, as used in the claims, merely represents a generic recitation of known concepts/tools and can be performed using generic processors.  The artificial intelligence, as recited in the claims, is merely used as a generic tool for generating data.  It is merely used as a tool to apply or generally link the claimed invention to a particular technological environment and does not perform any significant processing activity.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4, 8, 10, 11, 14, 16, 17, and 20 recite further elements related to the score calculation steps of the parent claims and/or specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claims 2-4, 8, 10, 11, 14, 16, 17, and 20 are ineligible.
Claims 5, 6, 12, 13, 18, and 19 recite further elements related to the score calculation which are similar to the score generate din the steps of the parent claims and/or specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply 
Claim 7 recites further elements related to the data collection steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claim 7 is ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wana et al. (Pub. No. US 2012/0290565 A1) in view of Zhang et al. (Pub. No. US 2015/0254371 A1).
In regards to Claims 1, 9, and 15, Wana discloses:
A system/Method, comprising: 
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (see at least [0067]; [0069]; [0073]; [0074])
a weighted organizational distance component that determines a weighted organizational distance score of a relationship from a first entity to a second entity of an organization hierarchy based on a function of respective weights [of] one or more links from the first entity to the second entity, wherein the respective weights are based on respective directionalities of the one or more links relative to the organization hierarchy; (Fig. 6; [0077]; [0081]-[0086], shows scores being determined for links between entities in an organization, the scores being weighted, weighting including based on directionality, for example a direct manage one level higher may be weighted more than a direct subordinate one level lower (showing directionality affecting weights, emphasis on [0084] and Fig. 6, “…For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5….”) 

a learner component that employs [a] machine learning model to generate a recommendation for the first entity based on the weighted organizational distance score. ([0036], “…the social network service may use machine learning techniques and/or various algorithms to infer the type of communication…then based on this information, a particular algorithm for deriving the path scores may be selected.”; [0015], users are displayed in the network graph if their score is high enough, including scores based on communications with other users (and third parties), “The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet. Once the sub-scores are calculated, a master score is calculated for a particular organization member. If the master score exceeds a predetermine level, then, for example, that organization member may be displayed in the requested social graph to the user.”; [0003]; [0004], Wana provides additional explanations of how/why this would be used and beneficial, such as “…internal communication with, and collaboration among, individual computer users associated/affiliated with the organization (e.g., students within a university, co-workers within a company, members of a governmental department or the like)…Information about these activities can be very useful…when two people communicate with the same third party, it may be inferred that they should communicate with each other.”, this reads on at least entity connection recommendation)

Wana discloses a “base” method/system in which user information and social connection information is used to determine distance scores between users, as shown above.  Zhang teaches a comparable method/system and almost identical concept as Wana in which user information and social connection information is used to determine distance/path scores between users, as shown above.  Zhang also teaches an embodiment in which [a machine learning (i.e. learner component/artificial intelligence model) to generate the distance/path scores for the organizational entities, as shown above.  One of ordinary skill in the art would have recognized the adaptation of a learner component that employs an artificial intelligence model to generate information based on the weighted organizational distance score to Wana could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
	Although the above references show the scores being related to “organizational” data and users, it is noted that in addition to the above rejection, the term “organizational” as applied in the claims (e.g. “organizational distance score”, “organizational distance component”, etc.) is merely a label applied to the elements and therefore provide no patentable weight.
In regards to Claim 2, 10, and 16, Wana discloses:

In regards to Claims 3, 11, and 17, Wana discloses:
wherein the respective weights comprise a first weight for the up direction, a second weight for the down direction, and a third weight for the lateral direction, and at least two of the first weight, the second weight, or the third weight are different weighting including based on directionality, for example a direct manage one level higher may be weighted more than a direct subordinate one level lower (showing directionality affecting weights, emphasis on [0084] and Fig. 6, “…For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5….”)
In regards to Claim 4, Wana discloses:
wherein the respective weights are further based on respective levels of the organization hierarchy the one or more links“For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5.”)
In regards to Claims 5, 12, and 18, Wana does not explicitly disclose, but Zhang teaches:
weighted edge scores are adjusted in order to increase or decrees the influence of those scores on the overall path score, “types and association” (see also, at least [0057]-[0062]) of the edge paths (“impact” on the connections) can make one path more relevant (“improved accuracy”); see also [0084]; [0119]; and multiple other locations in the reference which discusses the determination of shortest path (more efficient route, related to improved accuracy); see also [0064], further discusses information about members that may be related to influence/impact of any member)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Wana so as to have included wherein the weighted organizational distance component calculates a weighted organizational distance score of the one or more links or one or more weighted links between the entities of the organization hierarchy based on an entity impact score of at least one of the entities, thereby facilitating at least one of improved accuracy of the learner component or improved performance of the processor, as taught by Zhang in order to find the most accurate and efficient path between nodes (Zhang, [0057]-[0064]; [0084]; [0119]). 
In regards to Claims 6, 13 ,and 19, Wana does not explicitly disclose, but Zhang teaches:
wherein the an entity impact score is based on data selected from a group consisting of metadata, organizational rank, reporting chain, direct connection to one or more of the entities, a second entity impact score of a directly connected entity of the the edge types, associations, attributes, include analysis of direct connections)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Wana so as to have included wherein the computer executable components further comprise: an entity impact component that calculates an entity impact score of at least one of the entities based on data selected from a group consisting of metadata, organizational rank, reporting chain, direct connection to one or more of the entities, a second entity impact score of a directly connected entity of the organization hierarchy, and online community activity, as taught by Zhang in order to find the most accurate and efficient path between nodes (Zhang, [0057]-[0064]; [0084]; [0119]). 
In regards to Claim 7, Wana discloses:
a data collection component that collects data corresponding to at least one of the first entity or the second entity. (Abstract; Fig. 6; [0075]-[0079]; and multiple other places throughout the reference)
In regards to Claims 8, 14 ,and 20, Wana discloses:
wherein the recommendation comprises at least one of a first recommendation for the first entity to connect to a third entity, a second recommendation to assign the first entity to a first team, a third recommendation to create a second team comprising the first entity, or a prediction of a performance of a current team comprising the first entity. ([0015], users are displayed in the network graph if their score is high enough, including scores based on communications with other users (and third parties), “The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet. Once the sub-scores are calculated, a master score is calculated for a particular organization member. If the master score exceeds a predetermine level, then, for example, that organization member may be displayed in the requested social graph to the user.”; [0003]; [0004], Wana provides additional explanations of how/why this would be used and beneficial, such as “…internal communication with, and collaboration among, individual computer users associated/affiliated with the organization (e.g., students within a university, co-workers within a company, members of a governmental department or the like)…Information about these activities can be very useful…when two people communicate with the same third party, it may be inferred that they should communicate with each other.”, this reads on at least entity connection recommendation)

Additional Prior Art Not Relied Upon
Ding et al. (TeamGen: An Interactive Team Formations System Based on Professional Social Network). Formations of teams based on weighted distance calculations between organization members (at least section 2, page 2). Appears on Applicant’s IDS.
Barrat et al. (The Architecture of Complex Weighted Networks). Weighted path score determinations includes information related to impact of users and improved path determination (at least section page 2, column 2). Appears on Applicant’s IDS.
Mui et al. (Pub. No. US 2003/0229529 A1). Formations of teams based on weighted distance calculations between organization members (at least section [1014]; [1233]). 
Brave et al. (Pub. No. US 2017/0286565 A1). Determines social distances between entities including weights and directionality (at least section [0051]; [0109]). 

Response to Arguments
Applicant’s arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the machine learning model requires a processor and computer memory.  However, the claim only nominally recites the machine learning and it is not used as a significant part of the claimed invention.  For example, the claim merely recites that the process is performed using a machine learning model without actually incorporating it in any significant manner.  The claims recite a process for determining a score and merely “employs” a machine learning model to do so.
Applicant asserts that the claims provide a practical application, but fails to provide any analysis, arguments, support, etc. to demonstrate how/why the alleged practical application would be significantly more than the identified abstract ideas.
II. Rejection of Claims under 35 U.S.C. §112
The 35 U.S.C. §112 has been withdrawn.
III. Rejection of Claims under 35 U.S.C. §103

Applicant asserts that the prior art does not show “directionality”.  Applicant has copied large sections of the prior art and claims into the remarks and asserted that the prior art does not show the claim material, however, Applicant has failed to provide any support or evidence to show that the rejection  is incorrect beyond the assertions that it is different (such as any analysis , comparisons, etc.).  Additionally, Examiner points out that Wana clearly discloses that the directionality of a relationship between users is a factor, such as subordinates or superiors being weighted differently.  Subordinates and superiors shows directionality in the organizational relationship hierarchy (at least up and down).  The reference also discusses peers (such as lateral relationships).  This is presented in the above rejection.  It is also present in the material that Applicant has included in the remarks (emphasis on [0086], “For example, direct manager, Susie Jones, may receive a weighted sub-score of 0.9. Jane Doe, subordinate, may receive a weighted sub-score of 0.7. A manager two levels removed from requester, Tom Johnson, such as John Smith, may receive a weighted score of only 0.5.”).  Applicant has not demonstrated how/why this would not read on the claim material.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        February 3, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629